Citation Nr: 0915036	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to non-service-connected death pension 
benefits.

3.  Entitlement to special monthly compensation (SMC) based 
on (the Veteran's) need for regular aid and attendance (A&A) 
or housebound status, on an accrued basis.

4.  Entitlement to an increased evaluation in excess of 30 
percent for residuals, gunshot wound of the left shoulder, 
through and through, involving Muscle Groups I, II, and IV, 
on an accrued basis.

5.  Entitlement to service connection and entitlement to a 
separate compensable rating for left shoulder traumatic 
arthritis on an accrued basis.

6.  Entitlement to an increased evaluation in excess of 20 
percent for C-5 radiculopathy, left, due to gunshot wound of 
the left shoulder, on an accrued basis.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had with recognized guerrilla service from 
October 1944 to October 1945 and regular Philippine 
Commonwealth Army service from October 1945 to June 1946.  He 
was born in 1922 or 1924, and died on September [redacted], 2005.  

The appellant, who is considered the Veteran's widow for the 
purposes of this appeal, timely filed for the herein 
concerned benefits on February 23, 2006, and July 31, 2006.  
Prior to her husband's death, she had been found to be 
entitled to special monthly compensation (SMC) based on 
spousal need for A&A or housebound status from January 6, 
2003; those benefits terminated with his death.  She is 
tacitly asking for reinstatement thereof dependent on the 
affirmative resolution of issue #2 shown on the first page of 
the present decision.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection was denied during the Veteran's lifetime 
for claimed residuals of a shrapnel wound to the right leg, 
including in a decision by the Board in August 1984 and in a 
reconsideration decision by the Board in April 1985.

In a Substantive Appeal involving issues ## 3, 4, 5, and 6 
herein, on a VA Form 9 filed in September 2005, the Veteran 
mentioned entitlement to special benefits based on the loss 
of use of his left hand and his left lower extremity.  
However, that was the initial mention of such a claim in that 
context, and while it has been since denied by the RO, since 
it had not been otherwise previously addressed, the issue is 
not part of the accrued benefits issues now before the Board, 
nor has the appellant claimed otherwise.

The appellant received a non-service-connected-death burial 
allowance and plot and interment allowance.

With specific regard to issue #5, from the outset of the 
claim ending at the time of the Veteran's death, he raised 
the totality of the nature of his disability and the 
aggregate compensation assigned for his left shoulder.  A 
review of his submission shows that he clearly intended that 
arthritis be included in that consideration both 
specifically, and in the evidence he submitted at the time of 
and along with the original claim.  Accordingly the Board 
finds that to afford the appellant the benefit of all due 
process and consideration, and without prejudicing her in any 
manner, issue #5 is on appeal in both component parts and 
will be addressed as such herein.  In this and other issues 
herein concerned, and acknowledging the Statement of the Case 
(SOC) and Supplemental SOCs (SSOCs) of record, it is noted 
that the essential components of the Veteran's claim, even on 
an accrued basis as taken over by his widow, are not 
detracted from by the fact that he did not appear for an 
examination that was inadvertently scheduled after his death 
but before VA had been officially notified of same.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for residuals, gunshot wound of the left 
shoulder, through and through, involving Muscle Groups I, II, 
and IV, rated as 30 percent disabling; and for C-5 
radiculopathy, left, due to gunshot wound of the left 
shoulder, rated as 20 percent disabling plus, now, a separate 
10 percent rating for left shoulder arthritis on an accrued 
basis.  

2.  According to his death certificate, the Veteran died in 
September 2005, with the cause of death shown as having been 
due to diabetes mellitus.

3.  No competent and probative medical evidence or credible 
opinion has been submitted or identified to demonstrate that 
the Veteran's death was related to his military service or to 
his service-connected disabilities.

4.  No competent and probative medical evidence or credible 
opinion has been submitted or identified to demonstrate that 
service-connected disabilities contributed to, aided, or lent 
assistance to producing the Veteran's death, or made him less 
capable of resisting his terminal disease. 

5.  The Veteran had served with recognized Philippine 
guerrillas from October 1944 to October 1945, and with the 
regular Philippine Commonwealth Army from October 1945 to 
June 1946.    

6.  Prior to and at the time of his death, the Veteran was 
not shown to be, as a result of his service-connected 
disabilities, permanently bedridden or so helpless as to be 
in need of the regular aid and attendance of another person; 
or substantially confined to his dwelling and its immediate 
premises.

7.  Prior to and at the time of his death, the Veteran had 
service-connected disabilities rated as 30, 20, and 10 (the 
latter on an accrued basis only) percent disabling; and he 
lived at home and was not substantially confined to his home 
or its immediate premises by reason of service-connected 
disability.

8.  Prior to his death, the Veteran was in receipt of a 30 
percent rating for his residuals of moderate to severe injury 
to the left shoulder involving Muscle Groups I and II, 
extrinsic shoulder muscles.  

9.  Pursuant to a claim raised before his death, the clinical 
evidence and medical opinion of record at the time of his 
death showed that the Veteran had left shoulder arthritis, 
clearly demonstrated by X-rays, as a result of the in-service 
trauma which was not dissociable from his other gunshot wound 
residuals involving muscle and nerve damage disabilities and 
mildly affecting the intrinsic MG IV, which otherwise had 
modest functional limitation.  

10.  Prior to his death, the Veteran demonstrated nerve 
damage with incomplete (but not complete) paralysis of the 
left hand movements which were generally mild to moderate, 
but not severe. 


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to, 
contributed to, or otherwise lent assistance to by any injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 
1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a)(c), 
3.307, 3.309, 3.310, 3.312 (2008).

2.  Basic eligibility for VA non-service connected disability 
pension benefits is not established.  38 U.S.C.A. §§ 107(a), 
1521, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.3, 3.203 (2008).

3.  The criteria for SMC based on the Veteran's need for 
regular aid and attendance of another person, or on account 
of being housebound due to service-connected disabilities, 
are not met on an accrued basis.  38 C.F.R. §§ 1114(l), (s), 
5121, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 
3.352, 3.1000 (2008).

4.  The criteria for a disability rating in excess of 30 
percent for residuals gunshot wounds to the left shoulder 
involving Muscle Groups I, II, and IV are not met for accrued 
purposes.  38 U.S.C.A. §§ 1155, 5103, 5107, 5121; 38 C.F.R. 
3.12, 3.219, 3.321, 3.1000, 4.14, Diagnostic Codes 5301, 
5302, 5304 (2008). 

5.  Traumatic arthritis of the left shoulder is not 
dissociable from other left shoulder impairment, and the 
criteria for the additional assignment of a separate 10 
percent rating therefor are met on an accrued basis.  38 
U.S.C.A. § 1110, 5121; 38 C.F.R. §§ 3.310, 3.321. 3.1000, and 
Part 4, Codes 5010, 5304 (2008).

6.  The criteria for a disability rating in excess of 20 
percent for C-5 radiculopathy have not been met on an accrued 
basis.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1-4.14, 
4.124a, Diagnostic Code 8514 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of the information, 
to include any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in anSOC or SSOC.  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by the 
RO which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

Since the appellant filed her claim for benefits, evidence 
including the death certificate has been added to the claims 
file, and she has indicated that she has nothing further to 
submit.  An SOC and SSOCs were issued, in which the 
requirements to support the claim were discussed at length.  
In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was advised of her opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She has submitted additional information, and has 
indicated that she has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of the current appeal, nor has she suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  In the accrued benefits areas, 
additional evidence not of record prior to death is not 
permissible, except as delineated above; that evidence is all 
of record.

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board notes 
that such information was provided to the appellant, and, 
given the nature of the conclusion herein, any presumption of 
error as to VCAA notice has either been rebutted or is moot 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection for Cause of Death

Under 38 U.S.C.A. § 1110, a Veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a Veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

When it is determined that a Veteran's death was service 
connected, his surviving spouse is generally entitled to 
dependency and indemnity compensation (DIC).  See 38 U.S.C.A. 
§ 1310.

If the decedent's death is determined not to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits, under certain specific conditions set out by law.  
DIC is payable to the surviving spouse where it is shown that 
the Veteran's death was not the result of willful misconduct, 
and he (1) was continuously rated totally disabled for the 10 
years immediately preceding death; or (2) was rated totally 
disabled upon separation from service, was continuously so 
rated, and died more than five but less than ten years after 
separation from service; or (3) the Veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).  The implementing regulation is at 38 
C.F.R. § 3.22.  In the present case, however, the appellant 
has not asserted, and the record does not reflect, any of 
these contingencies. 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  All the 
evidence of record has been reviewed, and pertinent evidence 
will be delineated herein.  However, the Board's analysis 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the time of his death, the Veteran did have several 
service-connected disabilities involving his left shoulder, 
as delineated above, but they did not intimately affect the 
vital organs involved in his death.  Private medical evidence 
from the period prior to his death clearly show that he was 
being seen for diabetes mellitus as well as multiple heart 
problems including a myocardial infarction, coronary artery 
disease, complete heart block, cerebrovascular disease, and 
acute ischemic strokes; he was in congestive heart failure 
and had ischemic cardiomyopathy as well as cardiac 
dysrrythmias for which he was hospitalized in the intensive 
care unit just prior to his death.  He collaterally was shown 
on private treatment records to have had gastritis, chronic 
renal insufficiency, prostatatomegally and urinary tract 
infections as well as diabetic nephropathy.  In this regard, 
there is no medical evidence or opinion of record to indicate 
that his demise was in any way of service origin.  .

After careful consideration, the Board finds that the 
evidence preponderates against the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and this aspect of the appeal must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Non-Service-Connected Death Pension Benefits

The appellant asserts that she is eligible for death pension 
benefits.

In general, (and with certain specific qualifying exceptions 
to be described, in pertinent part, below), a surviving 
spouse of a Veteran may be entitled to receive VA improved 
non-service-connected death pension benefits if the Veteran 
had qualifying service under 38 U.S.C.A. § 1521(j) or, at the 
time of death, was receiving or entitled to receive 
compensation for a service-connected disability based on 
service during a period of war.  See 38 U.S.C.A. § 1541(a) 
(West 2002).

The term Veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 2002).  In effect, 
those persons with such service are not entitled to non- 
service-connected VA disability pension benefits.  Cacalda v. 
Brown, 9 Vet. App. 261, 264 (1996).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla. 38 C.F.R. §§ 3.40, 3.41.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2003); 38 C.F.R. § 3.40(c) (2008).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces. Guerrilla service is established if 
a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

Here, the Veteran had Philippine Army and recognized 
guerrilla service, as verified by the United States Army 
service department.  Thus, the Veteran's service falls into 
the service period that has been deemed not to be active 
military service, and thus the appellant is not entitled to 
non-service- connected death pension.  See 38 U.S.C.A. § 
107(a); Cacalda, 9 Vet. App. at 265-66.

While the Board acknowledges the appellant's sincere 
assertion that she should be entitled to death pension 
benefits, the law is dispositive of the issue.  The Board is 
bound by the service department's findings as to the 
decedent's service, which does not establish that he served 
on active duty in the United States Armed Forces.  See Duro, 
supra.  Thus, the Veteran did not have the requisite service 
for basic eligibility for non-service-connected death pension 
benefits as required by law.

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for non-service-
connected death pension benefits can be based.  As the law, 
and not the evidence, is dispositive, the appeal is denied 
due to the absence of legal merit.  See Sabonis, 6 Vet. App. 
at 430; see also Venturella, 10 Vet. App. at 342.  The Board 
is bound by 38 U.S.C.A. § 107(a), and therefore has no choice 
but deny the appellant's death pension claim.  38 U.S.C.A. §§ 
501(a), 7104(c) (West 2002); 38 C.F.R. § 19.5 (2008).

IV.  Accrued Benefits

An accrued benefits claim arises after a Veteran has died.  
Although a Veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among the requirements for accrued benefits is 
that a claim must be filed within the year after the 
Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In 
this case, the appellant's claims for accrued benefits were 
received within one year of the Veteran's death.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a Veteran was entitled at the time of death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The 
Federal Circuit Court has also made it clear that, in order 
to support a claim for accrued benefits, the Veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).

At the time of his death, the Veteran had a claim pending 
with regard to issues ## 3, 4, 5, and 6.  His widow has since 
pursued those claims.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the Veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the Veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the Veteran's death is evaluated.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993), the Court held that service 
department and certain VA medical records are considered as 
being constructively in the claims file at the date of death 
although they may not physically be in there until after that 
date. 

The pertinent provisions refer to service department records, 
reports of VA hospitalizations, reports of treatment by VA 
medical centers, reports of treatment authorized by the VA, 
and reports of autopsy made by VA on date of death.

V.  SMC:  A&A/Housebound Status

The Veteran claimed entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person, or on account of being 
housebound due to service-connected disabilities.  These 
matters are governed by provisions of 38 U.S.C.A. § 1114 (l), 
(s); and 38 C.F.R. § 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), special monthly 
compensation is payable if, as the result of service-
connected disability, the Veteran has an anatomical loss or 
loss of use of both feet, or of one hand and one foot; has 
blindness in both eyes with visual acuity of 5/200 or less; 
is permanently bedridden; or is so helpless as to be in need 
of regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  There is no evidence or 
claim of any service-connected anatomical loss or loss of use 
of any extremity, or of blindness or visual acuity of 5/200, 
to warrant further consideration of these conditions.

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
Veteran is blind; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance as determined 
under criteria enumerated under 38 C.F.R. § 3.352(a). 

Under 38 C.F.R. § 3.352(a), the following factors will be 
accorded consideration in determining whether the Veteran is 
in need of regular aid and attendance of another person:

(1) the inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and 
presentable;

(2) frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of 
the loss of coordination of upper extremities or because 
of extreme weakness;

(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from 
the hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made. The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole. It is 
only necessary that the evidence establish that the Veteran 
is so helpless as to need regular aid and attendance, not 
that there is a constant need. 38 C.F.R. § 3.352(a); see also 
Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at 
least one factor listed in § 3.352(a) must be present for a 
grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
Veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  38 C.F.R. § 
3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the Veteran has a single service-
connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service- connected 
disability or disabilities.  This requirement is met when the 
Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C. 1114(s); 38 
C.F.R. § 3.350(i)(2).

The Veteran had no service-connected disabilities ratable at 
100 percent disabling, and did not otherwise qualified under 
any of the criteria shown above.  Abundant evidence is in the 
file showing that he did have significant disabilities, but 
most of them were not service-connected.  Factually, he may 
or may not have been confined for the most part to his home, 
and towards the end of his life, he undoubtedly often may 
have needed the assistance of someone else, but this was not 
because of his service-connected left shoulder problems but 
his diabetes and heart disabilities.

In this regard, the evidence is not equivocal and a doubt is 
not raised to be resolved in favor of the claimant on an 
accrued basis. 

VI.  Increased Rating for Residuals, Gunshot Wound of Left 
Shoulder,
Through and Through, involving Muscle Groups I, II, and IV

The 30 percent rating assigned for this disability at the 
time of the Veteran's death under Diagnostic Codes (DCs) 
5301, 5302, 5304 reflected an increase which was assigned by 
the Board in a decision in 1974, effective from December 
1972.

Under both the "old" and "new" rating criteria for muscle 
injuries, DC 5301 pertains to MG I, which relates to the 
damage of the extrinsic muscles of the shoulder girdle: 
trapezius, levator scapulae and serratus magnus.  (Function: 
Upward rotation of scapula; elevation of arm above shoulder 
level.)  The disability ratings for slight, moderate, 
moderately severe, and severe disabilities of the non-
dominant shoulder are noncompensable, 10, 20, and 30 percent, 
respectively.  

Diagnostic Code 5302 pertains to MG II, which relates to the 
damage of the extrinsic muscles of the shoulder girdle: 
pectoralis major, latissimus dorsi and teres major, 
pectoralis minor, and rhomboid.  (Function: Depression of arm 
from vertical overhead to hanging at side; downward rotation 
of scapula; 1 and 2 act with Group III in forward and 
backward swing of the arm.)  The disability ratings for 
slight, moderate, moderately severe, and severe disabilities 
of the non-dominant shoulder are noncompensable, 20, 20, and 
30 percent, respectively.  

DC 5304 pertains to MG IV, which relates to the damage of the 
additional intrinsic muscles of the shoulder girdle: 
supraspinatus, infraspinatus and teres minor, subscapularis, 
and coracobrachialis.  (Function: Stabilization of shoulder 
against injury in strong movements, holding head of humerus 
in socket; abduction; outward rotation and inward rotation of 
arm.)  The disability ratings for slight, moderate, 
moderately severe, and severe MG IV disabilities of the non-
dominant shoulder are noncompensable, 10, 20, and 20 percent, 
respectively.  

Finally, under both the "old" and "new" rating criteria 
for muscle injuries, DC 5305 pertains to MG V, which relates 
to the damage of the flexor muscles of the elbow: biceps, 
brachialis, and brachioradialis. (Function: supination and 
flexion of the elbow.)  The disability ratings for slight, 
moderate, moderately severe, and severe MG V disabilities of 
the nondominant shoulder are noncompensable, 10, 30, and 40 
percent, respectively.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity. 38 C.F.R. 
§ 4.55 (prior to July 3, 1997).

Under the provisions of 38 C.F.R. § 4.55 (effective July 3, 
1997):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 
6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups for 
the forearm and hand (diagnostic codes 5307 through 5309); 
3 muscle groups for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for the pelvic girdle 
and thigh (diagnostic codes 5313 through 5318); and 5 
muscle groups for the torso and neck (diagnostic codes 
5319 through 5323).

(c) There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:

(1) In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next 
lower level than that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will be 
elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will 
not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the 
case of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.

(f) For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the 
ratings combined under the provisions of Sec. 4.25.

A 40 percent evaluation is provided for ankylosis of the 
scapulohumeral joint of the minor extremity at an unfavorable 
angle.  Diagnostic Code 5200.

The VA Schedule for Rating Disabilities for muscle injuries 
was revised, effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  Under the new rating schedule, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved, unless 
for locations such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. Objective 
findings of a moderate disability include (1) some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moreover, objective 
findings of a moderately severe disability include the 
following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Furthermore, 
objective findings of a severe disability include the 
following: ragged, depressed, and adherent scars that 
indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56, effective July 3, 1997.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, DC 5202 (2008).  This code 
further provides a 50 percent evaluation for fibrous union of 
the major humerus, a 60 percent evaluation for nonunion 
(false flail joint) of the major humerus, and an 80 percent 
evaluation for loss of the head of the major humerus (flail 
shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, DC 5203 (2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance. Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

To reiterate, the regulations define normal range of motion 
for the shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. For forward 
elevation (flexion) and abduction, normal range of motion for 
the arm is from the side of the body (zero degrees) to above 
the head (180 degrees) with the mid-point of 90 degrees where 
the arm is held straight out from the shoulder.  For external 
rotation, normal range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
head (90 degrees).  For internal rotation, normal range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the torso (90 degrees).  38 
C.F.R. § 4.71, Plate I.

As noted above, limitation of motion of the minor arm 
warrants a 20 percent rating if arm motion is limited to the 
shoulder level or limited to mid-way between the side and 
shoulder level.  A 30 percent rating is warranted if motion 
is not greater than 25 degrees from the side. 38 C.F.R. § 
4.71a, Diagnostic Code 5201.

Here, given the fact that the Board has assigned the maximum 
30 percent rating for the Veteran's left shoulder disorder 
both the "old" and "new" criteria since July 3, 1997.  
This reflects the impairment which has been present for 
decades at a relatively static level, and primarily involving 
musculature (MGs 1, 2, and, to a more limited extent, MG 4). 

There is no basis to assign a rating at any point for 
unfavorable ankylosis of the shoulder due to injures to MG IV 
as the severity of the injuries of this group does not begin 
to produce functional impairment remotely approaching 
ankylosis, much less unfavorable ankylosis.

With respect to DC 5201, at 30 percent, the Veteran was 
already in the possession of an evaluation that is in excess 
of the rating that would be consistent with the most 
significant limitation of abduction that is shown in the 
record as motion limited to midway between the side and major 
shoulder warrants a 30 percent evaluation.)  

In addition, if the Board were to consider entitlement to an 
even higher rating based on functional loss due to pain under 
38 C.F.R. §§ 4.40, 4.45, 4.59, we note that the record 
already reflects that the Veteran's demonstrated motion 
limitation is not even sufficient to warrant a 30 percent 
under DC 5201, such that considering that same limitation of 
motion based on pain would be considered unauthorized 
pyramiding.  38 C.F.R. § 4.14.  

If the record showed painful limitation of motion beyond that 
necessary for the 30 percent evaluation but still 
insufficient for a 40 percent evaluation, it might be 
permissible to provide an additional 10 percent evaluation 
based on pain on functional use.  Since no such additional 
painful limitation has been demonstrated, the Board finds 
that a higher rating for pain is not warranted.  The 30 
percent rating basically encompasses both Muscle Groups I and 
to an extent, II.  However, there is no evidence of ankylosis 
or impairment of the humerus that would justify an increased 
evaluation under either 38 C.F.R. § 4.71a, Diagnostic Code 
5200 or 38 C.F.R. § 4.71a, DC 5202.

There is also already the separate rating for C-5 
radiculopathy, e.g., nerve damage, discussed below.  (There 
is no evidence that the scarring would warrant a separate 
compensable rating, nor any claim to that effect.)  However, 
the arthritis demonstrated will be further addressed below.  

VII.  Traumatic Arthritis

The criteria for a grant of service connection on primary or 
secondary bases are cited above.  In this case, the Veteran 
consistently raised the issue of arthritis in his left 
shoulder including at the time of his 2000 claim.  In fact, 
accompanying that claim was a report from a private 
physician, dated in May 1999, clearly identifying his 
treatment for arthritis of the left shoulder.

On repeated left shoulder X-rays taken for VA (e.g., in May 
2000 and April 2003), there was demonstrated arthritis and 
periarthritis with acromioclavicular subluxaton.  The 
examiners found these showed peritendinitis calcarea which 
was felt to be due to prior soft tissue injury.  There was 
also osteoporosis was might be due to disease.  However, 
repeated evaluations and special medical opinions of record 
concluded that these changes were "more post traumatic 
rather than just degenerative".

These arthritic changes must thus be reasonably attributed to 
the service-connected left shoulder gunshot wound and 
associated disabilities.  The issue then becomes whether a 
separate rating is warranted for the arthritis.  In this 
regard, it is noted that the 30 percent shown for muscle 
damage reflects the primary functional impairment of movement 
of two muscle groups working together (I and II) although 
there is impairment as well of IV (but not III).

But, pursuant to 38 C.F.R. Part 4, DC 5203, a 10 percent 
rating is warranted for impairment of the clavicle or scapula 
when there is malunion or nonunion without loose movement 
(major or minor extremity).  A 20 percent evaluation requires 
nonunion with loose movement or dislocation (major or minor 
extremity).  The disability may be rated on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, DC 
5203.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. § 
4.45(f).  Arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5010.  Degenerative arthritis established by X-ray 
findings may be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 38 
C.F.R. § 4.71a, DC 5003.

Traumatic arthritis, established by X-ray findings, will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, DC 5010-5003.  Where there is X-
ray evidence of arthritis, and limitation of motion but not 
to a compensable degree, a 10 percent rating can be assigned 
for such major joints.  Id.  In this case, while the 30 
percent rating adequately compensated him for the functional 
limitations of Muscle Groups I and II, the limitations of 
Muscle Group IV were demonstrable, but not at a separately 
compensable level.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In essence, the evaluation of the same disability under 
various diagnoses is to be avoided.  See Fanning v. Brown, 4 
Vet. App. 225 (1993).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
On the other hand, and notwithstanding the above, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban, supra. 

In his case, the 30 percent rating was assigned based on 
severity of the extrinsic muscles of the shoulder girdle, 
muscle injury albeit there is by its very nature a reference 
to functional impact, e.g., limitation of motion as involving 
MG I and II.  However, this does not include the intrinsic 
muscular movements attributable to MG IV.  These functional 
limitations are generally at a noncompensable level. Thus, it 
is not pyramiding to assign a separate 10 percent arthritis-
related rating under those circumstances, and the Board will 
do so, on an accrued basis.

VIII.  C-5 Radiculopathy, Left, due to Gunshot Wound of Left 
Shoulder

A 20 percent evaluation is assigned for mild incomplete 
paralysis of the musculospiral nerve (radial nerve) of either 
the major or minor upper extremity.  Moderate incomplete 
paralysis warrants a 30 percent evaluation for the major limb 
and a 20 percent evaluation for the minor limb.  A 50 percent 
evaluation requires severe incomplete paralysis of the major 
upper extremity, while severe incomplete paralysis of the 
minor upper extremity warrants a 40 percent evaluation.  38 
C.F.R. § 4.124a, DC 8514 (2008).  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. 38 C.F.R. § 
4.124a, Note preceding DC 8510 (2008).  

Diagnostic Codes 8614 and 8714 address the criteria for 
evaluating neuritis and neuralgia of the radial nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, DCs 8514, 8614, 8714 (2008).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2008).

Evidence in this case includes EMG-NCV tests in May 2000 and 
April 2003, results from which are in the file and were 
evaluated at length, in writing, a report for which is also 
in the file.  One examiner felt that the peripheral 
neuropathy might be due to his diabetes.  However, another 
medical opinion from January 2001 had suggested that the C-5 
cervical radiculopathy was most probably due to the in-
service trauma to the brachial plexus since he was not 
suffering from any cervical disc disease at that time. His 
subsequent physical assessments showed that he demonstrated 
weakness of the left upper extremity and some numbness of the 
left hand.  

All in all, the Board concurs that this is reflective more 
often than not of incomplete paralysis of the nerve, no more 
than moderate at its worst, but not complete and not severe 
paralysis warranting the assignment of a rating in excess of 
20 percent for the minor extremity.  The evidence in that 
regard is not equivocal, and a reasonable doubt is not raised 
to be resolved in favor of the claimant, even on an accrued 
basis.

IX.  Additional Considerations

While the evidence has shown that the veteran's left shoulder 
disorders slowed him down, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The 
Board finds that there has been no showing by the veteran 
that the service- connected disorders resulted in unusual or 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards, as 
required by section 3.321.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111 (2008).

.
ORDER

Service connection for the cause of the Veteran's death is 
denied.

Non-service-connected death pension benefits are denied.

Special monthly compensation (SMC) based on (the Veteran's) 
need for regular aid and attendance or housebound status on 
an accrued basis is denied.

An increased evaluation in excess of 30 percent for 
residuals, gunshot wound of the left shoulder, through and 
through, involving Muscle Groups I, II, and IV, on an accrued 
basis is denied. 

Service connection and entitlement to a separate compensable 
rating for left shoulder traumatic arthritis on an accrued 
basis is granted, subject to the regulatory criteria 
pertinent to the payment of monetary awards.

An increased evaluation in excess of 20 percent for C-5 
radiculopathy, left, due to gunshot wound of the left 
shoulder, on an accrued basis is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


